         Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

LANISHA P,
                                                                                DECISION
                                        Plaintiff,                                and
                        v.                                                       ORDER

ANDREW M. SAUL, 1 Commissioner of                                             20-CV-350F
 Social Security,                                                              (consent)

                           Defendant.
______________________________________

APPEARANCES:                    LAW OFFICES OF KENNETH HILLER, PPLC
                                Attorneys for Plaintiff
                                KENNETH R. HILLER, and
                                JEANNE ELIZABETH MURRAY, of Counsel
                                6000 North Bailey Avenue, Suite 1A
                                Amherst, New York 14226

                                JAMES P. KENNEDY, JR.
                                UNITED STATES ATTORNEY
                                Attorney for Defendant
                                Federal Centre
                                138 Delaware Avenue
                                Buffalo, New York 14202
                                              and
                                KEEYA MARIE JEFFREY
                                Special Assistant United States Attorney, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                26 Federal Plaza, Room 3904
                                Kansas City, Missouri 64106

                                           JURISDICTION

        On April 6, 2021, the parties to this action, consented pursuant to 28 U.S.C. §

636(c) to proceed before the undersigned. (Dkt. 14). The matter is presently before the



1Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
         Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 2 of 15




court on motions for judgment on the pleadings filed by Plaintiff on December 30, 2020

(Dkt. 11), and by Defendant on March 1, 2021 (Dkt. 12).

                                          BACKGROUND

        Plaintiff Lanisha P. (“Plaintiff”), brings this action under Titles II and XVI of the

Social Security Act (“the Act”), 42 U.S.C. §§ 405(g) and 1383(c)(g) seeking judicial

review of the Commissioner of Social Security’s final decision denying Plaintiff’s

applications initially filed with the Social Security Administration (“SSA”), on April 14,

2017, for Supplemental Security Income (“SSI” or “disability benefits”) under Title XVI of

the Act, AR2 at 160-68, alleging she became disabled on May 1, 2008, based on Type 2

diabetes, chronic back pain, left eye blurred vision, anxiety, and heartburn. AR at 160,

177, 181. Plaintiff’s SSI application initially was denied on May 23, 2017, AR at 79-92,

and on November 26, 2018, an administrative hearing, held via videoconference, was

conducted by administrative law judge Andrew J. Soltes, Jr. (“the ALJ”), located in

Albany, New York. AR at 41-78. Appearing and testifying at the hearing in

Horseheads, New York, were Plaintiff, represented by Jeanne Murray, Esq., and

impartial vocational expert Cherie Plante (“the VE”). On February 21, 2019, the ALJ

issued an unfavorable decision. AR at 7-28 (“the ALJ’s decision”). On March 24, 2020,

Plaintiff commenced the instant action challenging the ALJ’s decision.

        On December 30, 2020, Plaintiff moved for judgment on the pleadings (Dkt. 11)

(“Plaintiff’s Motion”), attaching the Memorandum of Law in Support of the Plaintiff’s

Motion for Judgment on the Pleadings (Dkt. 11-1) (“Plaintiff’s Memorandum”). On

March 1, 2021, Defendant moved for judgment on the pleadings (Dkt. 12) (“Defendant’s


2References to “AR” are to the page numbers of the Administrative Record electronically filed by
Defendant on September 20, 2020. (Dkt. 8).

                                                   2
          Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 3 of 15




Motion”), attaching Commissioner’s Brief in Support of the Commissioner’s Motion for

Judgment on the Pleadings and in Response to Plaintiff’s Brief Pursuant to Local Civil

Rule 5.5 (Dkt. 12-1) (“Defendant’s Memorandum”). Filed on March 22, 2021, was

Plaintiff’s Response to Commissioner’s Brief in Support and in Further Support for

Plaintiff’s Motion for Judgment on the Pleadings (Dkt. 13) (“Plaintiff’s Reply”). Oral

argument was deemed unnecessary.

        Based on the following, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.



                                                  FACTS 3

        Plaintiff Lanisha P. (“Plaintiff”), born January 18, 1971, was 37 as of her alleged

disability onset date (“DOD”) of May 1, 2008, AR at 48, 160, 177, 181, and 48 years old

as of February 21, 2019, the date of the ALJ’s Decision. AR at 25. Plaintiff is not

married and lives with her two children, ages 12 and 17. AR at 48. Plaintiff attended

high school through grade 9, where she was in special education classes, but did not

graduate, has not obtained a GED, nor completed any specialized job training, trade, or

vocational school AR at 53, 182. Plaintiff’s past relevant work (“PRW”) includes as a

cashier, a cleaner, and a line worker at a factory. AR at 182. Plaintiff asserts her DOD

is May 1, 2008 because that is the date Plaintiff was diagnosed with diabetes. AR at

48. Plaintiff has a driver’s license and drives about three times a month, mostly to the

grocery store, and does not drive at night because of poor vision. AR at 50-51. Plaintiff

also uses public transportation. AR at 51-52.


3In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.

                                                       3
        Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 4 of 15




       It is undisputed that Plaintiff suffers from Type 2 diabetes, with which Plaintiff was

diagnosed on May 1, 2008, the date Plaintiff alleges she became unable to work. On

May 3, 2016, Plaintiff injured her left shoulder working as a housekeeper at the Adam’s

Mark Hotel in Buffalo, New York, and on May 15, 2016, Plaintiff presented to Erie

County Medical Center (“ECMC”) for treatment of the injury. As a result of diabetes,

Plaintiff developed cataracts in both eyes, and on December 12, 2017, Plaintiff

underwent surgery on the left eye performed by Amarjit Atwal, M.D. (“Dr. Atwal”), but

did not have surgery on her right eye. On January 18, 2018, Plaintiff was treated at

ECMC emergency room (“ER”) for back pain after being hit by a car while a pedestrian.

       During the period relevant to this action, Plaintiff obtained primary care at Urban

Family Practice (“Urban Family”) from May 1, 2007 to December 11, 2013. AR at 498-

536. On March 29, 2016, Plaintiff began receiving primary care at Medical Care of

WNY (“Medical Care – WNY”), where Plaintiff’s primary care physician was Michael

Calabrese, M.D. (“Dr. Calabrese”), and Plaintiff was also treated by physician assistant

Elise R. Cruce, RPA-C (“PA Cruce”), and nurse practitioner Gretchen Kiehl (“NP Kiehl”).

AR at 214-36, 404-89, 493-97. When Plaintiff sought treatment at ECMC for her work

injury on May 15, 2016, she was treated by Anthony J. Billitier, M.D. (“Dr. Billitier”), and

physician’s assistant Donald G. Busse (“PA Busse”). AR at 297-302. In connection

with her work injury, Plaintiff also attended physical therapy at RES Physical Medicine

and Rehab Services (“RES”), where she was treated by rehabilitation specialist Cheryle

Hart, M.D. (“Dr. Hart”). AR at 358-61. Plaintiff received mental health care through

Horizon Health Services (“Horizon”) from May 1, 2007 to March 7, 2018. AR at 537-

615.



                                              4
        Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 5 of 15




       In connection with her disability benefits application, Plaintiff underwent a

psychiatric evaluation by psychologist Susan Santarpia, Ph.D. (“Dr. Santarpia”) on May

6, 2017, AR at 337-42, and an internal medicine evaluation by Samuel Balderman, M.D.

(“Dr. Balderman”) on May 11, 2017. AR at 377-82. On May 23, 2017, Plaintiff’s

medical record was reviewed by A. Holmberg, M.D. (“Dr. Holmberg”), DHHS review

physician, and by O. Austin-Small, Ph.D. (“Dr. Austin-Small”), DHHS review

psychologist. AR at 79-91.



                                      DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might



                                             5
         Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 6 of 15




accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 4 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

In short, the issue is not whether substantial evidence supports the claimant’s argument,

but “whether substantial evidence supports the ALJ’s decision.” Bonet ex rel. T.B. v.

Colvin, 523 Fed.Appx. 58, 59 (2d Cir. 2013) (italics in original).               “Under this ‘very

deferential standard of review,’ ‘once an ALJ finds facts, we can reject those facts only if

a reasonable factfinder would have to conclude otherwise.’” Id., 523 Fed.Appx. at 58-59

(quoting Brault v. Social Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (italics

in original).

2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining

eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.

Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.

1982). The first step is to determine whether the applicant is engaged in substantial



4 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                  6
        Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 7 of 15




gainful activity during the period for which the benefits are claimed. 20 C.F.R. §§

404.1520(b) and 416.920(b). The second step is whether the applicant has a severe

impairment which significantly limits the physical or mental ability to do basic work

activities, as defined in the relevant regulations. 20 C.F.R. §§ 404.1520(c) and

416.920(c). Third, if there is an impairment and the impairment, or its equivalent, is

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 of the regulations (“Appendix 1” or

“the Listings”), and meets the duration requirement of at least 12 continuous months,

there is a presumption of inability to perform substantial gainful activity, and the claimant

is deemed disabled, regardless of age, education, or work experience. 42 U.S.C. §§

423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth

step, however, if the impairment or its equivalent is not listed in Appendix 1, the

Commissioner must then consider the applicant’s “residual functional capacity” or “RFC”

which is the ability to perform physical or mental work activities on a sustained basis,

notwithstanding the limitations posed by the applicant’s collective impairments, see 20

C.F.R. §§ 404.1520(e)-(f), and 416.920(e)-(f), and the demands of any past relevant

work (“PRW”). 20 C.F.R. §§ 404.1520(e) and 416.920(e). If the applicant remains

capable of performing PRW, disability benefits will be denied, id., but if the applicant is

unable to perform PRW relevant work, the Commissioner, at the fifth step, must

consider whether, given the applicant’s age, education, and past work experience, the

applicant “retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir.

1999) (quotation marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c).

The burden of proof is on the applicant for the first four steps, with the Commissioner



                                              7
        Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 8 of 15




bearing the burden of proof on the final step. 20 C.F.R. §§ 404.1520(a)(4) and

416.920(a)(4); Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008). All five steps need

not be addressed because if the claimant fails to meet the criteria at either of the first

two steps, the inquiry ceases and the claimant is not eligible for disability benefits, but if

the claimant meets the criteria for the third or fourth step, the inquiry ceases with the

claimant eligible for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920.

       In the instant case, the ALJ found Plaintiff has not engaged in substantial gainful

activity since March 21, 2017, the application date, AR at 12, and suffers from the

severe impairments of degenerative disc disease, spondylosis, a partial left shoulder

supraspinatus (small muscle in back of shoulder) thickness tear with subacromial

bursitis and calcific tendinitis, type 2 diabetes mellitus, obesity, blurred vision

occasionally due to diabetes, and anxiety, id. at 12-13, but that based on evidence in

the record, Plaintiff’s other impairments including asthma, and gastroesophageal reflux

disease (“GERD”), caused no more than minimal limitations on Plaintiff’s ability to work

and are thus non-severe, id., and that Plaintiff does not have an impairment or

combination of impairments meeting or medically equal to the severity of any listed

impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 13-16. Despite her

impairments, the ALJ found Plaintiff retains the RFC to perform light work as defined in

20 C.F.R. § 416.967(b), except she must alternate between sitting and standing at will,

remain on task while alternating positions, can frequently, as opposed to constantly,

finger and handle, occasionally stoop, kneel, crouch, and crawl, occasionally climb

ramps and stairs but never climb ladders, ropes, or scaffolds, cannot work at

unprotected heights or use a motor vehicle for work purposes, has limited visual acuity



                                               8
         Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 9 of 15




with her left eye limiting Plaintiff to frequent near and far acuity, retains the ability to

avoid common workplace hazards such as doorways, open stairwells, and office

equipment and furniture, has no visual limitations with respect to her right eye, can

perform simple, routine tasks and make basic work-related decisions, and can handle

no more than rare changes in the workplace setting. AR at 16-24. The ALJ also found

Plaintiff has no PRW, AR at 24, and given Plaintiff’s age, education, ability to

communicate in English, and without regard to the transferability of any skills from her

PRW, other jobs exist in significant numbers in the national economy which Plaintiff can

perform including as a router, cashier, and office helper. AR at 24-25. Based on these

findings, the ALJ determined that since filing her disability benefits application on March

21, 2017, Plaintiff has not been disabled as defined under the Act. Id. at 25.

       Plaintiff argues in support of judgment on the pleadings that the ALJ rejected all

opinion evidence of record, thereby relied on his own lay opinion in assessing Plaintiff’s

RFC, which the ALJ failed to tether to the evidence, and failed to develop the record.

Plaintiff’s Memorandum at 16-25. In opposition, Defendant argues the ALJ’s decision is

supported by substantial evidence in the record because Plaintiff’s treatment records

document mostly unremarkable physical and mental examinations, Defendant’s

Memorandum at 6-8, the ALJ reasonably weighed all medical opinion evidence, id. at 8-

15, and sufficiently explained the basis for his RFC determination. Id. at 16-19. In

reply, Plaintiff summarizes her previous arguments that the ALJ rejected all opinion

evidence of record, relied on his lay opinion in assessing the RFC, failed to tether the

RFC to the evidence, and failed to develop the record. Plaintiff’s Reply at 1-3. There is

no merit to Plaintiff’s arguments.



                                                9
        Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 10 of 15




       With regard to Plaintiff’s argument that the ALJ improperly weighed the various

medical opinions of record, Plaintiff’s Memorandum at 16-18, a plain reading of the

record establishes the ALJ did not improperly weigh such opinions. In particular, the

ALJ’s decision includes a brief discussion of each medical opinion in the record,

including from Plaintiff’s primary care physician Dr. Calabrese, PA Cruce, NP Kiehl, Dr.

Billitier and PA Busse, Dr. Hart, Dr. Atwal, Dr. Balderman, Dr. Holmberg, Dr. Santarpia,

and Dr. Austin-Small. AR at 22-24. To each of these opinions, the ALJ gave “little

weight” with the exception of Dr. Holmberg’s opinion to which the ALJ gave “some

weight.” Id. With regard to the opinions of Dr. Calabrese and PA Cruce that Plaintiff

has a temporary total disability based on her work-related left shoulder injury, AR at

218, 223, 371, 376, the ALJ found such opinions are “administrative findings dispositive

of a case” which are issues reserved to the Commissioner, and the opinions are not

consistent with the medical evidence of record as well as with the claimant’s activities.

Significantly, as the ALJ found, the “ultimate finding of whether a claimant is ‘disabled’ is

‘reserved to the [C]ommissioner. . . .” Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999).

See also 20 C.F.R. § 404.1527(d)(3) (“We will not give any special significance to the

source of an opinion on issues reserved to the Commissioner . . . .”). Further, a careful

review of these opinions establishes they were rendered in the context of Plaintiff’s

Workers’ Compensation claim stemming from her work injury and to which different

standards apply which are not binding with regard to disability benefit claims under the

Act. See Maria J. v. Comm’r of Soc. Sec., 2020 WL 7296751, at * 7 (W.D.N.Y. Dec. 11,

2020) (collecting cases). AR at 215, 220, 368, 373. Accordingly, the ALJ did not err in

affording these opinions “little weight.”



                                             10
        Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 11 of 15




       On May 13, 2016, NP Kiehl provided a statement, again in connection with

Plaintiff’s Workers’ Compensation claim that Plaintiff was limited to sedentary work,

required physical therapy and orthopedic referral for one month, after which Plaintiff’s

progress would be reevaluated . AR at 278. Not only is this opinion an ultimate

disability determination issued in the context of Workers’ Compensation, but it is of short

duration and unaccompanied by any functional assessment either on May 13, 2016, or

one month later. AR at 22. Accordingly, the ALJ did not err in affording this opinion

“little weight.” Snell, 177 F.3d at 133; Maria J., 2020 WL 7296751, at * 7. Similarly, Dr.

Hart’s June 28, 2016 opinion that Plaintiff was temporarily and totally disabled from

working was in the context of Workers’ Compensation, AR at 358-61, thus rendered

pursuant to other regulations not applicable here. Maria J., 2020 WL 7296751, at * 7.

       Although in their respective opinions, Dr. Hart, Dr. Atwal, and NP Kiehl each

stated Plaintiff was disabled, these opinions were accompanied by short, temporal

limitations. See AR at 278 (NP Kiehl assessing Plaintiff on May 13, 2016, as

temporarily disabled for one month following her shoulder injury, for which further

evaluation was needed after one month of physical therapy), 358-61 (Dr. Hart finding

Plaintiff was temporarily disabled based on her work-related injury); and 392-403 (Dr.

Atwal recommending Plaintiff, for one week after her left eye cataract surgery, avoid

heavy lifting, straining, and bending at the waist, and wear a protective eye shield while

sleeping). Similarly, Dr. Billitier’s May 15, 2016 statement, made after examining

Plaintiff at ECMC on May 15, 2016, that Plaintiff should not push, pull or lift with her left

arm, was not rendered in connection with any long-term treating relationship and was




                                              11
        Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 12 of 15




intended to be temporary while Plaintiff recovered from her injury. AR at 297-301. As

such, the ALJ did not err in discounting these opinions.

       With regard to the opinions of Dr. Balderman, Dr. Holmberg, Dr. Santarpia, and

Dr. Austin-Small, the ALJ discounted each of these opinions because the medical

sources did not consider all of Plaintiff’s impairments and, as such, assessed Plaintiff

with fewer limitations than found by the ALJ. AR at 23-24. In particular, that ALJ found

Dr. Balderman did not consider Plaintiff’s neck, back, and left shoulder complaints and

associated clinical and diagnostic findings, diabetes or her non-severe medically

determinable impairments, AR at 23 (citing AR at 378-82); Dr. Holmberg did not

examine Plaintiff and did not address Plaintiff’s environmental limitations, id. (citing AR

at 79-91); Dr. Santarpia did not find Plaintiff had severe anxiety resulting in any

limitations, id. (citing AR at 338-42); and Dr. Austin-Small did not examine Plaintiff and

did not adequately consider Plaintiff’s subjective complaints. Id. at 23-24 (citing AR

at79-91). The ALJ thus discounted these opinions for failing to account for all of

Plaintiff’s limitations. At most, any error attributable to the ALJ’s formulation of an RFC

with more restrictions than supported by the record is harmless. See Ramsey v.

Comm’r of Soc. Sec., 830 Fed.Appx. 37, 39 (2d Cir. 2020) (affirming the district court’s

decision upholding the ALJ’s decision although “the ALJ occasionally deviated from the

consultative examiners’ recommendations to decrease [the plaintiff]’s RFC based on

other evidence in the record, exemplified by the ALJ’s determination that [the plaintiff]

should not interact with the public. The ALJ committed no error by determining the

scope of [the plaintiff]’s RFC because that is his responsibility.”) (italics in original); Ellen

A. v. Saul, 2021 WL 1087949, at *4 (W.D.N.Y. Mar. 22, 2021) (even if the ALJ errs by



                                               12
        Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 13 of 15




formulating an RFC that is technically unsupported by the record because it assesses

greater limitations than contained within the medical opinions of record, such error is

harmless); Smith v. Comm’r of Soc. Sec., 2020 WL 4333340, at *3 n. 2 (W.D.N.Y. Jul.

28, 2020) (noting “Plaintiff also appears to take issue with how the ALJ evaluated the

opinion of the non-examining state agency consultant, but precisely what fault Plaintiff

finds is not clear. As far as the Court can tell, it appears that the ALJ found Plaintiff to

be more limited than the state agency consultant.”); Wynn v. Comm’r of Soc. Sec., 342

F.Supp.3d 340, 347-48 (W.D.N.Y. 2018) (finding the ALJ properly assigned “little

weight” to the opinions of consultative medical sources that “included fewer mental and

physical work-related limitations” than the ALJ included in the RFC assessment).

Accordingly, the ALJ’s weighing of each of the medical source opinions of record was

not improper.

       Nor did the ALJ err in determining an RFC for Plaintiff that is not precisely

supported by any medical opinion of record so as to be a “lay opinion.” See Pamela R.

v. Comm’r of Soc.Sec., 2021 WL 1546146, at *3 (W.D.N.Y. Apr. 20, 2021) (“An ALJ . . .

may not substitute his lay opinion for a medical expert’s opinion.”). “[It is not per se

error for an ALJ to make the RFC determination absent a medical opinion, and remand

is not necessary where the record contains sufficient evidence from which an ALJ can

assess [the plaintiff]’s RFC.” Tankisi v. Comm’r of Soc. Sec., 521 Fed.Appx. 29, 34 (2d

Cir. 2013) (lack of a medical opinion that precisely tracks the ALJ’s RFC determination

does not establish a gap in the record the ALJ was required to fill). Here, the ALJ’s

RFC determination is supported by substantial evidence in the record.




                                              13
        Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 14 of 15




       Specifically, Dr. Holmberg, to whose opinion the ALJ gave “some weight,” found

Plaintiff could perform light work, but did not include the postural limitations found by the

ALJ with regard to stooping, kneeling, crouching, crawling, climbing ramps and stairs,

inability to climb ladders, ropes, and scaffolds, and inability to work at unprotected

heights or to use a motor vehicle for work purposes. AR at 16. Although Dr. Holmberg

opined Plaintiff was limited to no more than frequent fingering and handling only with

regard to her right hand, the ALJ further limited Plaintiff to no more than frequent

fingering and handling with both her right and left hands. AR at 14, 16. This finding is

supported by Plaintiff’s July 1, 2016 emergency room examination at ECMC for an

unrelated dental problem, when Plaintiff repeatedly denied any neck, back, and joint

pain and physical examination was unremarkable, and is consistent with Plaintiff’s

shoulder impairment, specifically, partial left shoulder supraspinatus thickness tear with

subacromial bursitis and calcific tendinitis. AR at 18 (citing AR at 303-34). Insofar as

Dr. Holmberg found Plaintiff with limited near and far visual acuity in her left eye, and no

limitations in her right eye, AR at 87, the ALJ incorporated these limitations into the

RFC, and further found Plaintiff cannot work at unprotected heights or use a motor

vehicle for work purposes. AR at 16.

       Nor did the ALJ err with regard to Plaintiff’s mental impairments; rather, although

Dr. Santarpia assessed Plaintiff’s with generalized anxiety, Dr. Santarpia did not find

Plaintiff had any restrictions with regard to any of the four paragraph B criteria, AR at

340-41, whereas Dr. Small-Austin determined Plaintiff had mild limitations in interacting

with others, and adapting and managing herself, but no limitation in understanding,

remembering, and applying information, or in concentration, persistence or maintain



                                             14
       Case 1:20-cv-00350-LGF Document 15 Filed 05/03/21 Page 15 of 15




pace, AR at 84, the ALJ assessed Plaintiff with further limitations of performing only

simple, routine tasks, basic work decision, no more than rare changes in the workplace

setting, and the need to avoid common workplace hazards such as doorways, open

stairwells, and office equipment or furniture. AR at 16, 23, Accordingly, the ALJ’s RFC

determination contains more limitations than those supported by evidence in the record.

       In an action challenging an ALJ’s determination on an SSA disability application,

the issue is not whether substantial evidence supports the claimant’s argument, but

“whether substantial evidence supports the ALJ’s decision.” Bonet ex rel. T.B., 523

Fed.Appx. at 59 (italics in original). Further, the Supreme Court recently reaffirmed that

the threshold for substantial evidence “is not high . . . . It means – and means only –

such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, __ U.S. __; 139 S.Ct. 1148, at 1154 (2019) (internal

citation and quotation marks omitted). Despite the possibility of an alternate

interpretation, in this case, the record provides substantial evidence to sustain the ALJ’s

decision.



                                     CONCLUSION

       Based on the foregoing, Plaintiff’s Motion (Dkt. 11) is DENIED; Defendant’s

Motion (Dkt. 12) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.

                                              /s/ Leslie G. Foschio
                                   ______________________________________
                                              LESLIE G. FOSCHIO
                                      UNITED STATES MAGISTRATE JUDGE
DATED:        May 3rd, 2021
              Buffalo, New York

                                            15
